Detailed Action
This action is in response to Applicant's communications filed 05 March 2019.  
Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a data receiver", "a scheduler", "an activity monitor", "a forecaster", "a trade-off analyzer", "a prescriptive engine" in claim 1; "a causal determiner", "a latent feature learner", "a probabilities generator", "an optimizer" in claim 2; "an action indicator", "a response provider", "a reward identifier" in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitz et al. (US2014/0052681, hereinafter "Nitz") in view of Wirth et al. (A Survey of Preference-Based Reinforcement Learning Methods, hereinafter Wirth).

Regarding Claim 1,
Nitz teaches a cognitive system comprising:
a knowledge processor ("A computing device may include at least one processor and computer circuitry coupled to the at least one processor, wherein the computer circuitry is arranged to cause the at least one processor to perform any of the foregoing methods." [0011]) comprising a cognitive operating system;
a data receiver (FIG. 1, Current Situation and Context Inference Engine 110), coupled to the knowledge processor, to receive data (FIG. 1, Real-Time Inputs 116, Stored User-Specific Information 118, User Activity Knowledge Base 130) from an access device (FIG. 1, Sensor(s), Peripheral Device(s) Mobile Device(s), Software Application(s), Embedded System(s)) for an action, the data comprising transactional data associated with contextual information of the action ("the inference engine 110 can automatically respond to the user's current situation and context in accordance with the user's preferences. In that regard, the illustrative system 100 includes a personal mobile adviser (“mobile adviser”) 120. The mobile adviser 120 proactively acts on the user-specific current situation and context as it evolves to provide timely and relevant assistance to the user. The mobile adviser 120 includes a candidate action generator module (“action generator module”) 122 and an execution/presentation module 124. " [0023]);
a scheduler, coupled to the knowledge processor, to:
capture cognitive and context data from the data, the cognitive and context data indicative of at least one of a timestamp, context and objective associated with the action ("In some embodiments, the inference engine 110 includes an inputs and information monitoring module (“monitoring module”) 112. The illustrative monitoring module 112 receives a number of electronic real-time inputs 116 and monitors those inputs as they occur at various points in time. In the illustrative embodiments, the real-time inputs 116 are automated in the sense that overt action by the user of the mobile device is not required in order for the inputs to be received by the mobile device or processed by the inference engine 110." [0027]; "For instance, other mobile devices may act as sources of context information. As an example, if a couple of friends each are carrying mobile devices (e.g., cell phones), and are in close physical proximity to one another (as determined by, e.g., the mobile device noting their GPS or gryoscoptic-interpolated positions being similar), and one of the mobile devices determines with high confidence something important about the person's current context, the mobile device can electronically push that information to the other nearby phones over a cellular, WI-FI, or other electronic communication network. Alternatively or in addition, such information can be used by the system 100 as additional real-time inputs 116, to influence (and presumably improve) the inference engine 110's assessment of the current situation and context." [0043]);
perform an activity in response to the action ("The method may include automatically generating the plurality of possible contexts, where one or more of the possible contexts relates to an often-repeated situation and one or more of the possible contexts relates to a not-often-repeated situation. The method may include determining not to present an automated suggestion in response to the user-specific context corresponding to an often-repeated situation. The method may include presenting the automated suggestion in response to the user-specific context corresponding to an often-repeated situation. The method may include presenting the automated suggestion in response to the user-specific context corresponding to a not-often-repeated situation." [0008]); and
render activity data associated with the activity, the activity data indicative of details of the activity ("The illustrative suggestion 510 includes a message portion 512, which informs the user of situation and context-pertinent information, and an interactive portion 514, which enables the user to take action in response to the content displayed in the message portion 512. In the illustrative embodiment, both the message portion 512 and the interactive portion 514 are generated in accordance with the mobile user's current situation and context as described above, and include one or more details about the user's current situation and/or context. For instance, the exemplary message portion 512 is based on a system-generated inference that the user may find it helpful to make a phone call right now. The system-generated inference is based on one or more real-time inputs 116 indicating that the user's train is going to be late on this particular morning, combined with stored information 118 indicating that the user has a meeting with John scheduled for 9:00 a.m." [0113]);
an activity monitor to detect a change in one of the action and the activity ("In some embodiments, the templates knowledge store 132 includes data relating to not only anticipated or actual schedules or routines of the mobile user, but also personalized “rhythm” data. Whereas routine templates typically specify activities and context scenarios that occur according to rigid schedules (e.g., a staff meeting is always scheduled at 9:00 a.m. on the third Tuesday of every month), rhythm templates specify activities of a more general nature, the details of which can be changed in response to real-time inputs 116 and/or stored information 118, or as the system 100 learns more about the user, the user's current situation and/or context." [0063]); and
a forecaster, coupled to the knowledge processor, to predict a plurality of options for a target activity to be performed in response to the change, the plurality of options comprising a state of a user, an action to be taken by the user, an expected response for the action taken, for the activity ("For example, based on the user's preferences and in view of the current situation and context, the execution/presentation module 124 may generate a suggestion and present it to the user for feedback, act autonomously to implement the suggestion, defer the presentation or execution of the suggestion to a later time, or simply discard the suggestion and do nothing at the present time. In this way, the system 100 can provide the mobile device user with timely and useful or desirable assistance even before the user recognizes or remembers the need for the assistance. Further, the system 100 can provide the assistance in a way that is appropriate for the user's current situation and context, and can thereby help the user respond appropriately to the current situation and context." [0025]);
a trade-off analyzer coupled to the knowledge processor to perform analysis on the data and the activity data and determine utility for each of the plurality of options as an outcome ("Confidence levels may be associated with candidate actions. Such confidence levels can be based on one or more of the policies 144, 146 as well as learning mechanisms that respond to feedback provided by the user over time as described above. The method 300 may have a greater or lesser degree of confidence in the current desirability of a candidate action based on the user's prior responses to similar candidate actions or based on one or more of the policies 144, 146. For instance, if the user is running late for a meeting, one possible candidate action is to send a text message to all other meeting attendees informing them that the user may be late, while another candidate action may be to simply cancel the meeting. If the user has canceled meetings under similar circumstances in the past, the candidate action of canceling the meeting may have a higher confidence level than the candidate action of sending a message." [0099]); and
a prescriptive engine, coupled to the knowledge processor, to identify an option from amongst the multiple options as a target activity to be performed in response to the change ("At block 326, the method 300 determines whether to perform the selected action at the mobile device or effectuate the action in some other way. This determination is made based on the current situation and context and/or confidence levels that may be associated with the various ways in which the selected action may be accomplished. Here again, confidence levels may be determined using learning mechanisms that respond to the user's feedback in response to previously performed actions, or may be gleaned from one or more of the policies 144, 146." [0101]; "Candidate actions may be generated at any point in time based on a variety of non-specific factors, rather than as a response to an overt request or a specific triggering event. The action generator module 122 interfaces with the inference engine 110 to decide, with or without user input, whether to generate a candidate action at a given point in time, or at all, based on the inference engine 110's assessment of the user's current situation and context. For instance, if the inference engine 110 is not able to determine the user's current situation or context with a high degree of confidence (as may be the case if the user is located in a ‘dead zone,’ or the mobile device is otherwise unable to receive one or more real-time inputs 116), the action generator module 122 may remain idle until the inference engine 110 has a higher degree of confidence in its assessment of the current situation or context. Once candidate actions are generated, the action generator module 122 interfaces with the inference engine 110 to determine which of the candidate actions to perform, based on the current situation and context and/or confidence levels associated with the candidate actions." [0024]).

Nitz does not explicitly disclose rewards for actions.
Wirth teaches rewards for actions ("Although a reward function is a transferable and compact definition of the learning task, the learned policy may be sensitive to small changes of the reward, possibly yielding very different behaviors, depending on the relative values of the rewards. Thus, the choice of the reward function may have a crucial impact on the success of the learner and many tasks, in particular in robotics, require a high amount of reward-engineering." sec. 1, p. 2).
Nitz and Wirth are analogous art because both are directed to machine learning of policies based on preferences. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the preference-based machine learning assistance of Nitz with the reward functionality of Wirth.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the success of learning tasks, as suggested by Wirth ("the choice of the reward function may have a crucial impact on the success of the learner" sec. 1, p. 2).

Regarding Claim 2,
The Nitz/Wirth combination teaches the cognitive system of claim 1.  Nitz further teaches a causal determiner, coupled to the knowledge processor, to determine one or more causes of the change based on the cognitive and context data ("By “intelligent,” we mean that the inference engine 110 can use automated reasoning methods and/or other techniques to make useful inferences, particularly in situations in which the user's current situation or context may be uncertain. For instance, on a given day, there may be a number of possible reasons why the user may be at a particular location at a particular time. In such situations, the inference engine 110 applies artificial intelligence methods, algorithms, and/or techniques to infer one or more context scenarios that are probable given the various inputs. Further, the inference engine 110 can make such inferences without any request or instruction from the user." [0021]);
a latent feature learner coupled to the knowledge processor, to arrange the plurality of options in a multi-layered structure ("The method may include determining a current level of confidence associated with the inferred user-specific context and selecting a method of automatically responding based on the current level of confidence. The method may include generating a candidate action based on the inferred user-specific context; determining a current level of confidence associated with the candidate action; and based on the current level of confidence, determining whether to present the candidate action, automatically execute the candidate action, defer the candidate action until a later time, or discard the candidate action." [0010]) and fetch additional features for each of the plurality of options ("To increase the confidence level, the method 300 may activate additional sources of real-time inputs 116 (such as turning on a camera, microphone, or GPS sensor), query other nearby devices or services, or take other action to seek confirmation that it has made an accurate (e.g., within system- or user-supplied tolerances) assessment of the current situation and context." [0095]);
a probabilities generator to determine a probability of success for each of the plurality of options ("In some embodiments, a probabilistic and/or statistical model 138 includes data relating to the likelihood, probability, or degree of confidence or certainty with which inferences or determinations can be made by the inference engine 110, such as data relating to the likelihood that certain physical activities may occur on certain days or at certain times, the likelihood that some activities may logically follow other activities, or the likelihood or probability that certain candidate actions may be relevant to or appropriate in particular situations and/or contexts." [0072]); and
an optimizer, coupled to the knowledge processor, to optimize the plurality of options for the user ("The learning module 114 applies artificial intelligence-based machine learning algorithms to continuously improve the knowledge base 130, adapt the knowledge base 130 to the mobile user's personal schedule, routine, or rhythm of activity, and to allow the system 100 to improve its ability to offer personalized, timely and helpful candidate actions to the user at appropriate times and using appropriate presentation methods." [0080]; "To increase the confidence level, the method 300 may activate additional sources of real-time inputs 116 (such as turning on a camera, microphone, or GPS sensor), query other nearby devices or services, or take other action to seek confirmation that it has made an accurate (e.g., within system- or user-supplied tolerances) assessment of the current situation and context." [0095]).

Regarding Claim 3,
The Nitz/Wirth combination teaches the cognitive system of claim 2.  Nitz further teaches wherein the prescriptive engine is to:
receive information (FIG. 3, Monitor Real-time inputs, stored information & user responses 310) for at least one of the one or more causes from the causal determiner (FIG. 3, Determine Current Situation from Monitored inputs and information 314, Generate Context Scenarios 316), the additional features from the latent feature learner (FIG. 3, Make Inference(s) regarding the current user-specific context 318), the probability of success for each of the plurality of options from the probabilities generator ("In some embodiments, a probabilistic and/or statistical model 138 includes data relating to the likelihood, probability, or degree of confidence or certainty with which inferences or determinations can be made by the inference engine 110, such as data relating to the likelihood that certain physical activities may occur on certain days or at certain times, the likelihood that some activities may logically follow other activities, or the likelihood or probability that certain candidate actions may be relevant to or appropriate in particular situations and/or contexts." [0072]), the optimized plurality of options from the optimizer ("The learning module 114 applies artificial intelligence-based machine learning algorithms to continuously improve the knowledge base 130, adapt the knowledge base 130 to the mobile user's personal schedule, routine, or rhythm of activity, and to allow the system 100 to improve its ability to offer personalized, timely and helpful candidate actions to the user at appropriate times and using appropriate presentation methods." [0080]; "To increase the confidence level, the method 300 may activate additional sources of real-time inputs 116 (such as turning on a camera, microphone, or GPS sensor), query other nearby devices or services, or take other action to seek confirmation that it has made an accurate (e.g., within system- or user-supplied tolerances) assessment of the current situation and context." [0095]), and the utility of the plurality of options from the tradeoff analyzer ("At block 318, the method 300 performs automated reasoning using any one or more of the machine-executable algorithms, rules, templates, patterns, and/or models described above, to make inferences about the specific context of the mobile user in the current situation. That is, the method 300 makes determinations as to what the user may be doing and/or why they might be in the current situation, using automated artificial intelligence-based inference algorithms and/or other similarly suitable techniques, at block 318... for instance, the method 300 may reason that it is more likely that the user's objective at the shopping mall is to purchase a birthday present, based on calendar information, recently sent or received messages (e.g., a social-media wall post of “Happy Birthday!”), or a recently received invitation generated by a web-based or otherwise automated invitation service (e.g., EVITE)" [0094]); and
select the option from amongst the multiple options to be the target activity based on the information and the cognitive and context data ("In some embodiments, the monitoring module 112 includes a context learning sub-module (“learning module”) 114. The learning module 114 observes, in an automated fashion, the real-time inputs 116, the stored user-specific information 118, the operation of the inference engine 110 in applying the knowledge base 130 to generate current context inferences over time, and the user's explicit and/or implicit responses to system-generated candidate actions. The learning module 114 applies artificial intelligence-based machine learning algorithms to continuously improve the knowledge base 130, adapt the knowledge base 130 to the mobile user's personal schedule, routine, or rhythm of activity, and to allow the system 100 to improve its ability to offer personalized, timely and helpful candidate actions to the user at appropriate times and using appropriate presentation methods." [0080]).

Regarding Claim 4,
The Nitz/Wirth combination teaches the cognitive system of claim 1.  Nitz further teaches an assignment engine to assign resources for tasks to be performed for the target activity ("The action generator module 122 may then generate an alert that tells the user that the vehicle needs gas, and may interface with the vehicle's navigation system to execute a search algorithm using GPS data to locate the nearest gas station. The execution/presentation module 124 may then communicate with the vehicle's navigation system so that the vehicle navigation system displays a map or driving directions to the gas station. On the other hand, if the user does not have any trips planned in the near future (as determined by the inference engine 110 based on stored information 118), the inference engine 110 may infer that the need to find a gas station is not urgent. In that case, the action generator module 122 may simply generate a notification indicating the number of miles or kilometers until the gas tank is empty." [0089]).

Regarding Claim 5,
The Nitz/Wirth combination teaches the cognitive system of claim 1.  Nitz further teaches a state identifier, coupled to the knowledge processor, to determine a state of the user based on at least one of the plurality of options, the optimized plurality of options, the target activity, and the resources ("a method for automatically inferring a user-specific current context with a mobile electronic device includes receiving one or more real-time inputs from one or more sources, at the mobile electronic device; applying an activity knowledge base to determine a current situation based on the one or more real-time inputs and stored user-specific information from a plurality of software applications; and using automated reasoning to infer a user-specific context of the current situation from a plurality of possible contexts based on the one or more real-time inputs and the user-specific information from a plurality of software applications." [0004]);
an action indicator, coupled to the knowledge processor, to indicate a responsive action to be taken based on the state of the user, the plurality of options, the optimized plurality of options, the target activity, and the resources ("The action generator module 122 may then generate an alert that tells the user that the vehicle needs gas, and may interface with the vehicle's navigation system to execute a search algorithm using GPS data to locate the nearest gas station. The execution/presentation module 124 may then communicate with the vehicle's navigation system so that the vehicle navigation system displays a map or driving directions to the gas station. On the other hand, if the user does not have any trips planned in the near future (as determined by the inference engine 110 based on stored information 118), the inference engine 110 may infer that the need to find a gas station is not urgent. In that case, the action generator module 122 may simply generate a notification indicating the number of miles or kilometers until the gas tank is empty." [0089]; generating an alert or generating a notification of the number of miles teaches the responsive action);
a response provider coupled to the knowledge processor, to provide a response based on the responsive action, the plurality of options, the optimized plurality of options, the target activity, and the resources ("The action generator module 122 may then generate an alert that tells the user that the vehicle needs gas, and may interface with the vehicle's navigation system to execute a search algorithm using GPS data to locate the nearest gas station. The execution/presentation module 124 may then communicate with the vehicle's navigation system so that the vehicle navigation system displays a map or driving directions to the gas station. On the other hand, if the user does not have any trips planned in the near future (as determined by the inference engine 110 based on stored information 118), the inference engine 110 may infer that the need to find a gas station is not urgent. In that case, the action generator module 122 may simply generate a notification indicating the number of miles or kilometers until the gas tank is empty." [0089]; executing a search algorithm using GPS data to locate the nearest gas station teaches providing a response based on the responsive action); and
a reward identifier to identify a reward to be provided based on the responsive action, the plurality of options, the optimized plurality of options, the target activity, and the resources on activity of the user ("The action generator module 122 may then generate an alert that tells the user that the vehicle needs gas, and may interface with the vehicle's navigation system to execute a search algorithm using GPS data to locate the nearest gas station. The execution/presentation module 124 may then communicate with the vehicle's navigation system so that the vehicle navigation system displays a map or driving directions to the gas station. On the other hand, if the user does not have any trips planned in the near future (as determined by the inference engine 110 based on stored information 118), the inference engine 110 may infer that the need to find a gas station is not urgent. In that case, the action generator module 122 may simply generate a notification indicating the number of miles or kilometers until the gas tank is empty." [0089]; preventing the vehicle from running out of gas teaches identifying a reward).

Regarding Claim 6,
The Nitz/Wirth combination teaches the cognitive system of claim 5.  Nitz further teaches wherein the action indicator is to: calculate a utility for each option based on a plurality of attributes, and the additional features associated with the responsive action; and determine a utility probability based on utility of the user performing the action at a particular time, and optimizing factors ("the method 300 may adjust the timing of a suggestion based on the user's current situation and context. For instance, the method 300 may determine that a real-time input 116 relating to a traffic situation has greater urgency because according to the user's calendar or a recent social media update, the user needs to drive to an appointment very soon. In this case, the method 300 may proceed to blocks 328, 330 and present a suggestion relating to the traffic situation (e.g., an alternate route) before, or with higher priority than, other suggestions that may be relevant to the user's current situation and context (and may store the other suggestions for a later time)." [0102]).

Regarding Claim 7,
The Nitz/Wirth combination teaches the cognitive system of claim 5.  Nitz further teaches wherein the action indicator is to:
model the user as a data point based on a location, a nearest-neighbor, an optimal control, the plurality of options and the resources; associate the data point with the cognitive and context data; collect multiple data points for multiple users to form groups of the users; and determine a cognitive and context dataset including multiple options based on the plurality of options, the optimized plurality of options, the target activity, and the resources for a group of users of which the user is a member ("Initially, when a person first begins using a mobile device equipped with the system 100, the templates 132, rules 134, and patterns 136 are general in nature and based on determinations that have been previously made (through, e.g, historical data, research, crowd-sourcing techniques, etc.) about activities that are considered normal or typical for a relevant population of users. These “default” templates, rules, and patterns may be defined at any one or more levels of granularity. For example, in some embodiments, the default templates, rules, and patterns may be determined according to a broad population of mobile device users, while in other embodiments, the defaults may be set according to the user's geographic location, age, gender, ethnicity, or any combination of these and/or other pertinent factors." [0058]-[0059]; "Some aspects of the user activity knowledge base 732, 760 that may be stored at other devices include activity rules, patterns or templates that may have applicability to a broader population of users, and which the user has agreed may be shared with others." [0125]).

Regarding Claim 8,
The Nitz/Wirth combination teaches the cognitive system of claim 1.  Nitz further teaches an explicit knowledge library, coupled to the knowledge processor, to store current activity data associated with the cognitive and context data (FIG. 1, Real-Time Inputs 116, User Activity Knowledge Base 130); and
a tacit knowledge library, coupled to the knowledge processor, to store current data associated with the current activity data for the target activity (FIG. 1, Real-Time Inputs 116, Stored User-Specific Information 118, User Activity Knowledge Base 130; Activity Rules 134, Activity Patterns 136, Contextual Model 142).

Regarding Claim 9,
Nitz teaches a method comprising:
receiving, by a knowledge processor of a cognitive system ("A computing device may include at least one processor and computer circuitry coupled to the at least one processor, wherein the computer circuitry is arranged to cause the at least one processor to perform any of the foregoing methods." [0011]), data (FIG. 1, Real-Time Inputs 116, Stored User-Specific Information 118, User Activity Knowledge Base 130) from an access device (FIG. 1, Sensor(s), Peripheral Device(s) Mobile Device(s), Software Application(s), Embedded System(s)) for an action, the data comprising transactional data associated with contextual information of the action ("the inference engine 110 can automatically respond to the user's current situation and context in accordance with the user's preferences. In that regard, the illustrative system 100 includes a personal mobile adviser (“mobile adviser”) 120. The mobile adviser 120 proactively acts on the user-specific current situation and context as it evolves to provide timely and relevant assistance to the user. The mobile adviser 120 includes a candidate action generator module (“action generator module”) 122 and an execution/presentation module 124. " [0023]);
capturing, by the knowledge processor, cognitive and context data from the data, the cognitive and context data indicative of at least one of a timestamp, context and objective associated with the action ("In some embodiments, the inference engine 110 includes an inputs and information monitoring module (“monitoring module”) 112. The illustrative monitoring module 112 receives a number of electronic real-time inputs 116 and monitors those inputs as they occur at various points in time. In the illustrative embodiments, the real-time inputs 116 are automated in the sense that overt action by the user of the mobile device is not required in order for the inputs to be received by the mobile device or processed by the inference engine 110." [0027]; "For instance, other mobile devices may act as sources of context information. As an example, if a couple of friends each are carrying mobile devices (e.g., cell phones), and are in close physical proximity to one another (as determined by, e.g., the mobile device noting their GPS or gryoscoptic-interpolated positions being similar), and one of the mobile devices determines with high confidence something important about the person's current context, the mobile device can electronically push that information to the other nearby phones over a cellular, WI-FI, or other electronic communication network. Alternatively or in addition, such information can be used by the system 100 as additional real-time inputs 116, to influence (and presumably improve) the inference engine 110's assessment of the current situation and context." [0043]);
performing, by the knowledge processor, an activity in response to the action ("The method may include automatically generating the plurality of possible contexts, where one or more of the possible contexts relates to an often-repeated situation and one or more of the possible contexts relates to a not-often-repeated situation. The method may include determining not to present an automated suggestion in response to the user-specific context corresponding to an often-repeated situation. The method may include presenting the automated suggestion in response to the user-specific context corresponding to an often-repeated situation. The method may include presenting the automated suggestion in response to the user-specific context corresponding to a not-often-repeated situation." [0008]);
detecting, by the knowledge processor, a change in one of the action and the activity ("In some embodiments, the templates knowledge store 132 includes data relating to not only anticipated or actual schedules or routines of the mobile user, but also personalized “rhythm” data. Whereas routine templates typically specify activities and context scenarios that occur according to rigid schedules (e.g., a staff meeting is always scheduled at 9:00 a.m. on the third Tuesday of every month), rhythm templates specify activities of a more general nature, the details of which can be changed in response to real-time inputs 116 and/or stored information 118, or as the system 100 learns more about the user, the user's current situation and/or context." [0063]);
predicting, by the knowledge processor, a plurality of options for a target activity to be performed in response to the change, the plurality of options comprising to a state of a user, an action to be taken by the user, and an expected response for the action taken for the activity ("For example, based on the user's preferences and in view of the current situation and context, the execution/presentation module 124 may generate a suggestion and present it to the user for feedback, act autonomously to implement the suggestion, defer the presentation or execution of the suggestion to a later time, or simply discard the suggestion and do nothing at the present time. In this way, the system 100 can provide the mobile device user with timely and useful or desirable assistance even before the user recognizes or remembers the need for the assistance. Further, the system 100 can provide the assistance in a way that is appropriate for the user's current situation and context, and can thereby help the user respond appropriately to the current situation and context." [0025]);
performing, by the knowledge processor, analysis on the data and the activity data and determine utility of each of the plurality of options as an outcome ("Confidence levels may be associated with candidate actions. Such confidence levels can be based on one or more of the policies 144, 146 as well as learning mechanisms that respond to feedback provided by the user over time as described above. The method 300 may have a greater or lesser degree of confidence in the current desirability of a candidate action based on the user's prior responses to similar candidate actions or based on one or more of the policies 144, 146. For instance, if the user is running late for a meeting, one possible candidate action is to send a text message to all other meeting attendees informing them that the user may be late, while another candidate action may be to simply cancel the meeting. If the user has canceled meetings under similar circumstances in the past, the candidate action of canceling the meeting may have a higher confidence level than the candidate action of sending a message." [0099]);
identifying, by the knowledge processor, an option from amongst the multiple options as a target activity to be performed in response to the change ("At block 326, the method 300 determines whether to perform the selected action at the mobile device or effectuate the action in some other way. This determination is made based on the current situation and context and/or confidence levels that may be associated with the various ways in which the selected action may be accomplished. Here again, confidence levels may be determined using learning mechanisms that respond to the user's feedback in response to previously performed actions, or may be gleaned from one or more of the policies 144, 146." [0101]; "Candidate actions may be generated at any point in time based on a variety of non-specific factors, rather than as a response to an overt request or a specific triggering event. The action generator module 122 interfaces with the inference engine 110 to decide, with or without user input, whether to generate a candidate action at a given point in time, or at all, based on the inference engine 110's assessment of the user's current situation and context. For instance, if the inference engine 110 is not able to determine the user's current situation or context with a high degree of confidence (as may be the case if the user is located in a ‘dead zone,’ or the mobile device is otherwise unable to receive one or more real-time inputs 116), the action generator module 122 may remain idle until the inference engine 110 has a higher degree of confidence in its assessment of the current situation or context. Once candidate actions are generated, the action generator module 122 interfaces with the inference engine 110 to determine which of the candidate actions to perform, based on the current situation and context and/or confidence levels associated with the candidate actions." [0024]).

Nitz does not explicitly disclose rewards for actions and ranking the plurality of options in a sequential order.
Wirth teaches rewards for actions ("Although a reward function is a transferable and compact definition of the learning task, the learned policy may be sensitive to small changes of the reward, possibly yielding very different behaviors, depending on the relative values of the rewards. Thus, the choice of the reward function may have a crucial impact on the success of the learner and many tasks, in particular in robotics, require a high amount of reward-engineering." sec. 1, p. 2), and
ranking the plurality of options in a sequential order ("Daniel et al. (2014) assume a numeric rating of trajectories. A numeric rating also implicitly defines a ranking which can be again reduced to preferences." sec. 2.5.2, p. 8; "The preference relation between actions can be used to obtain a ranking for actions given a state, from which a policy can be derived in turn... For deriving a ranking over all actions in a given state, the pairwise preference predictions of the trained classifiers Cij may be combined via voting or weighted voting (Hüllermeier et al., 2008), where each prediction issues a vote for its preferred action." sec. 3.2.2, p. 14).
Nitz and Wirth are analogous art because both are directed to machine learning of policies based on preferences. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the preference-based machine learning assistance of Nitz with the reward functionality of Wirth.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the success of learning tasks, as suggested by Wirth ("the choice of the reward function may have a crucial impact on the success of the learner" sec. 1, p. 2).

Regarding Claim 10,
The Nitz/Wirth combination teaches the method of claim 9.  Nitz further teaches determining, by the knowledge processor, a conditional probability for a user on the option from amongst the plurality of options ("The illustrative rules knowledge store 134 includes rules (in the form of, e.g., conditional statements, if-then logic, truth tables, etc.), data, arguments, and/or parameters that may be used by machine-executable logic of the inference engine 110 to interpret the real-time inputs 116, make inferences about the mobile user's current situation and context, determine whether to generate a candidate action, and/or determine how to present a given candidate action at the mobile device." [0066]).

Regarding Claim 11,
The Nitz/Wirth combination teaches the method of claim 10.  Nitz further teaches wherein determining the conditional probability comprises:
identifying, by the knowledge processor, the additional features associated with each of the plurality of options ("The illustrative rules knowledge store 134 includes rules (in the form of, e.g., conditional statements, if-then logic, truth tables, etc.), data, arguments, and/or parameters that may be used by machine-executable logic of the inference engine 110 to interpret the real-time inputs 116, make inferences about the mobile user's current situation and context, determine whether to generate a candidate action, and/or determine how to present a given candidate action at the mobile device." [0066]);
determining, by the knowledge processor, the conditional probability for the user performing a responsive action at a particular time, and optimizing factors for the plurality of options ("By “intelligent,” we mean that the inference engine 110 can use automated reasoning methods and/or other techniques to make useful inferences, particularly in situations in which the user's current situation or context may be uncertain. For instance, on a given day, there may be a number of possible reasons why the user may be at a particular location at a particular time. In such situations, the inference engine 110 applies artificial intelligence methods, algorithms, and/or techniques to infer one or more context scenarios that are probable given the various inputs. Further, the inference engine 110 can make such inferences without any request or instruction from the user." [0021]); and
calculating, by the knowledge processor, utility for each of the plurality of options based on the additional features and the conditional probability ("Confidence levels may be associated with candidate actions. Such confidence levels can be based on one or more of the policies 144, 146 as well as learning mechanisms that respond to feedback provided by the user over time as described above. The method 300 may have a greater or lesser degree of confidence in the current desirability of a candidate action based on the user's prior responses to similar candidate actions or based on one or more of the policies 144, 146. For instance, if the user is running late for a meeting, one possible candidate action is to send a text message to all other meeting attendees informing them that the user may be late, while another candidate action may be to simply cancel the meeting. If the user has canceled meetings under similar circumstances in the past, the candidate action of canceling the meeting may have a higher confidence level than the candidate action of sending a message." [0099]).

Regarding Claim 12,
The Nitz/Wirth combination teaches the method of claim 11.  Nitz further teaches wherein determining the conditional probability is further based on a self-organized cognitive algebraic neural network (SCANN) technique for the plurality of options, comprising: accumulating states, responses, and rewards for a plurality of users; modeling each user from the plurality of users as a data point based on activity, time and location of each user; identifying groups of users by sheaving the modeled data points; determining an order of the plurality of options based on the transactional data, the plurality of options, the optimized plurality of options, the target activity and the resources for the user and the group of users of which the user is a member ("Initially, when a person first begins using a mobile device equipped with the system 100, the templates 132, rules 134, and patterns 136 are general in nature and based on determinations that have been previously made (through, e.g, historical data, research, crowd-sourcing techniques, etc.) about activities that are considered normal or typical for a relevant population of users. These “default” templates, rules, and patterns may be defined at any one or more levels of granularity. For example, in some embodiments, the default templates, rules, and patterns may be determined according to a broad population of mobile device users, while in other embodiments, the defaults may be set according to the user's geographic location, age, gender, ethnicity, or any combination of these and/or other pertinent factors." [0058]-[0059]).

Regarding Claim 13,
The Nitz/Wirth combination teaches the method of claim 9.  Nitz further teaches determining, by the knowledge processor, assignment sequence associated with the plurality of options based on the transactional data in inference dynamics and cognitive unaided option conditions ("For example, based on the user's preferences and in view of the current situation and context, the execution/presentation module 124 may generate a suggestion and present it to the user for feedback, act autonomously to implement the suggestion, defer the presentation or execution of the suggestion to a later time, or simply discard the suggestion and do nothing at the present time. In this way, the system 100 can provide the mobile device user with timely and useful or desirable assistance even before the user recognizes or remembers the need for the assistance. Further, the system 100 can provide the assistance in a way that is appropriate for the user's current situation and context, and can thereby help the user respond appropriately to the current situation and context." [0025]); and
transmitting, by the knowledge processor, the plurality of options to an explicit knowledge library and a tacit knowledge library with the cognitive and context data (FIG. 3, Store Candidate Action 338, Communicate with Other System(s)/Devices(s) 340, Update User activity KB 342; " the method 300 may proceed to block 338 and store the selected action in computer memory (e.g., a log file or database) for later consideration by the user." [0101]).

Regarding Claim 14,
Nitz teaches a non-transitory computer readable medium including machine readable instructions that are executable by a computer processor ("A computing device may include at least one processor and computer circuitry coupled to the at least one processor, wherein the computer circuitry is arranged to cause the at least one processor to perform any of the foregoing methods." [0011]) to:
receive data (FIG. 1, Real-Time Inputs 116, Stored User-Specific Information 118, User Activity Knowledge Base 130) from an access device (FIG. 1, Sensor(s), Peripheral Device(s) Mobile Device(s), Software Application(s), Embedded System(s)) for an action, the data comprising transactional data associated with contextual information of the action ("the inference engine 110 can automatically respond to the user's current situation and context in accordance with the user's preferences. In that regard, the illustrative system 100 includes a personal mobile adviser (“mobile adviser”) 120. The mobile adviser 120 proactively acts on the user-specific current situation and context as it evolves to provide timely and relevant assistance to the user. The mobile adviser 120 includes a candidate action generator module (“action generator module”) 122 and an execution/presentation module 124. " [0023]);
capture cognitive and context data from the data ("In some embodiments, the inference engine 110 includes an inputs and information monitoring module (“monitoring module”) 112. The illustrative monitoring module 112 receives a number of electronic real-time inputs 116 and monitors those inputs as they occur at various points in time. In the illustrative embodiments, the real-time inputs 116 are automated in the sense that overt action by the user of the mobile device is not required in order for the inputs to be received by the mobile device or processed by the inference engine 110." [0027]; "For instance, other mobile devices may act as sources of context information. As an example, if a couple of friends each are carrying mobile devices (e.g., cell phones), and are in close physical proximity to one another (as determined by, e.g., the mobile device noting their GPS or gryoscoptic-interpolated positions being similar), and one of the mobile devices determines with high confidence something important about the person's current context, the mobile device can electronically push that information to the other nearby phones over a cellular, WI-FI, or other electronic communication network. Alternatively or in addition, such information can be used by the system 100 as additional real-time inputs 116, to influence (and presumably improve) the inference engine 110's assessment of the current situation and context." [0043]), the cognitive and context data perform an activity in response to the action ("The method may include automatically generating the plurality of possible contexts, where one or more of the possible contexts relates to an often-repeated situation and one or more of the possible contexts relates to a not-often-repeated situation. The method may include determining not to present an automated suggestion in response to the user-specific context corresponding to an often-repeated situation. The method may include presenting the automated suggestion in response to the user-specific context corresponding to an often-repeated situation. The method may include presenting the automated suggestion in response to the user-specific context corresponding to a not-often-repeated situation." [0008]);
detect a change in one of the action and the activity ("In some embodiments, the templates knowledge store 132 includes data relating to not only anticipated or actual schedules or routines of the mobile user, but also personalized “rhythm” data. Whereas routine templates typically specify activities and context scenarios that occur according to rigid schedules (e.g., a staff meeting is always scheduled at 9:00 a.m. on the third Tuesday of every month), rhythm templates specify activities of a more general nature, the details of which can be changed in response to real-time inputs 116 and/or stored information 118, or as the system 100 learns more about the user, the user's current situation and/or context." [0063]); and
predict a plurality of options for a target activity to be performed in response to the change, the plurality of options comprising a state of a user, an action to be taken by the user, and an expected response for the action taken for the activity ("For example, based on the user's preferences and in view of the current situation and context, the execution/presentation module 124 may generate a suggestion and present it to the user for feedback, act autonomously to implement the suggestion, defer the presentation or execution of the suggestion to a later time, or simply discard the suggestion and do nothing at the present time. In this way, the system 100 can provide the mobile device user with timely and useful or desirable assistance even before the user recognizes or remembers the need for the assistance. Further, the system 100 can provide the assistance in a way that is appropriate for the user's current situation and context, and can thereby help the user respond appropriately to the current situation and context." [0025]);
perform analysis on the data and the activity data and determine utility of each of the plurality of options as an outcome ("Confidence levels may be associated with candidate actions. Such confidence levels can be based on one or more of the policies 144, 146 as well as learning mechanisms that respond to feedback provided by the user over time as described above. The method 300 may have a greater or lesser degree of confidence in the current desirability of a candidate action based on the user's prior responses to similar candidate actions or based on one or more of the policies 144, 146. For instance, if the user is running late for a meeting, one possible candidate action is to send a text message to all other meeting attendees informing them that the user may be late, while another candidate action may be to simply cancel the meeting. If the user has canceled meetings under similar circumstances in the past, the candidate action of canceling the meeting may have a higher confidence level than the candidate action of sending a message." [0099]);
identify an option from amongst the multiple options as a target activity to be performed in response to the change ("At block 326, the method 300 determines whether to perform the selected action at the mobile device or effectuate the action in some other way. This determination is made based on the current situation and context and/or confidence levels that may be associated with the various ways in which the selected action may be accomplished. Here again, confidence levels may be determined using learning mechanisms that respond to the user's feedback in response to previously performed actions, or may be gleaned from one or more of the policies 144, 146." [0101]; "Candidate actions may be generated at any point in time based on a variety of non-specific factors, rather than as a response to an overt request or a specific triggering event. The action generator module 122 interfaces with the inference engine 110 to decide, with or without user input, whether to generate a candidate action at a given point in time, or at all, based on the inference engine 110's assessment of the user's current situation and context. For instance, if the inference engine 110 is not able to determine the user's current situation or context with a high degree of confidence (as may be the case if the user is located in a ‘dead zone,’ or the mobile device is otherwise unable to receive one or more real-time inputs 116), the action generator module 122 may remain idle until the inference engine 110 has a higher degree of confidence in its assessment of the current situation or context. Once candidate actions are generated, the action generator module 122 interfaces with the inference engine 110 to determine which of the candidate actions to perform, based on the current situation and context and/or confidence levels associated with the candidate actions." [0024]).

Nitz does not explicitly disclose rewards for actions and ranking the plurality of options in a sequential order.
Wirth teaches rewards for actions ("Although a reward function is a transferable and compact definition of the learning task, the learned policy may be sensitive to small changes of the reward, possibly yielding very different behaviors, depending on the relative values of the rewards. Thus, the choice of the reward function may have a crucial impact on the success of the learner and many tasks, in particular in robotics, require a high amount of reward-engineering." sec. 1, p. 2), and
rank the plurality of options in a sequential order ("Daniel et al. (2014) assume a numeric rating of trajectories. A numeric rating also implicitly defines a ranking which can be again reduced to preferences." sec. 2.5.2, p. 8; "The preference relation between actions can be used to obtain a ranking for actions given a state, from which a policy can be derived in turn... For deriving a ranking over all actions in a given state, the pairwise preference predictions of the trained classifiers Cij may be combined via voting or weighted voting (Hüllermeier et al., 2008), where each prediction issues a vote for its preferred action." sec. 3.2.2, p. 14).
Nitz and Wirth are analogous art because both are directed to machine learning of policies based on preferences. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the preference-based machine learning assistance of Nitz with the reward functionality of Wirth.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the success of learning tasks, as suggested by Wirth ("the choice of the reward function may have a crucial impact on the success of the learner" sec. 1, p. 2).

Regarding Claim 15,
The Nitz/Wirth combination teaches the method of claim 14.  Nitz further teaches machine readable instructions to determine a conditional probability for a user on the option from the plurality of options ("The illustrative rules knowledge store 134 includes rules (in the form of, e.g., conditional statements, if-then logic, truth tables, etc.), data, arguments, and/or parameters that may be used by machine-executable logic of the inference engine 110 to interpret the real-time inputs 116, make inferences about the mobile user's current situation and context, determine whether to generate a candidate action, and/or determine how to present a given candidate action at the mobile device." [0066]).

Regarding Claim 16,
The Nitz/Wirth combination teaches the method of claim 14.  Nitz further teaches determine one or more causes of the change based on the cognitive and context data ("By “intelligent,” we mean that the inference engine 110 can use automated reasoning methods and/or other techniques to make useful inferences, particularly in situations in which the user's current situation or context may be uncertain. For instance, on a given day, there may be a number of possible reasons why the user may be at a particular location at a particular time. In such situations, the inference engine 110 applies artificial intelligence methods, algorithms, and/or techniques to infer one or more context scenarios that are probable given the various inputs. Further, the inference engine 110 can make such inferences without any request or instruction from the user." [0021]);
arrange the plurality of options in a multi-layered structure ("The method may include determining a current level of confidence associated with the inferred user-specific context and selecting a method of automatically responding based on the current level of confidence. The method may include generating a candidate action based on the inferred user-specific context; determining a current level of confidence associated with the candidate action; and based on the current level of confidence, determining whether to present the candidate action, automatically execute the candidate action, defer the candidate action until a later time, or discard the candidate action." [0010]) and fetch additional features for each of the plurality of options ("To increase the confidence level, the method 300 may activate additional sources of real-time inputs 116 (such as turning on a camera, microphone, or GPS sensor), query other nearby devices or services, or take other action to seek confirmation that it has made an accurate (e.g., within system- or user-supplied tolerances) assessment of the current situation and context." [0095]);
determine a probability of success for each of the plurality of options ("In some embodiments, a probabilistic and/or statistical model 138 includes data relating to the likelihood, probability, or degree of confidence or certainty with which inferences or determinations can be made by the inference engine 110, such as data relating to the likelihood that certain physical activities may occur on certain days or at certain times, the likelihood that some activities may logically follow other activities, or the likelihood or probability that certain candidate actions may be relevant to or appropriate in particular situations and/or contexts." [0072]); and
optimize the plurality of options for a user ("The learning module 114 applies artificial intelligence-based machine learning algorithms to continuously improve the knowledge base 130, adapt the knowledge base 130 to the mobile user's personal schedule, routine, or rhythm of activity, and to allow the system 100 to improve its ability to offer personalized, timely and helpful candidate actions to the user at appropriate times and using appropriate presentation methods." [0080]; "To increase the confidence level, the method 300 may activate additional sources of real-time inputs 116 (such as turning on a camera, microphone, or GPS sensor), query other nearby devices or services, or take other action to seek confirmation that it has made an accurate (e.g., within system- or user-supplied tolerances) assessment of the current situation and context." [0095]).

Regarding Claim 17,
The Nitz/Wirth combination teaches the method of claim 14.  Nitz further teaches receive information (FIG. 3, Monitor Real-time inputs, stored information & user responses 310) for at least one of the one or more causes from the causal determiner (FIG. 3, Determine Current Situation from Monitored inputs and information 314, Generate Context Scenarios 316), the additional features from the latent feature learner (FIG. 3, Make Inference(s) regarding the current user-specific context 318), the probability of success for each of the plurality of options from the probabilities generator ("In some embodiments, a probabilistic and/or statistical model 138 includes data relating to the likelihood, probability, or degree of confidence or certainty with which inferences or determinations can be made by the inference engine 110, such as data relating to the likelihood that certain physical activities may occur on certain days or at certain times, the likelihood that some activities may logically follow other activities, or the likelihood or probability that certain candidate actions may be relevant to or appropriate in particular situations and/or contexts." [0072]), the optimized plurality of options from the optimizer ("The learning module 114 applies artificial intelligence-based machine learning algorithms to continuously improve the knowledge base 130, adapt the knowledge base 130 to the mobile user's personal schedule, routine, or rhythm of activity, and to allow the system 100 to improve its ability to offer personalized, timely and helpful candidate actions to the user at appropriate times and using appropriate presentation methods." [0080]; "To increase the confidence level, the method 300 may activate additional sources of real-time inputs 116 (such as turning on a camera, microphone, or GPS sensor), query other nearby devices or services, or take other action to seek confirmation that it has made an accurate (e.g., within system- or user-supplied tolerances) assessment of the current situation and context." [0095]), and the utility of the plurality of options from the tradeoff analyzer ("At block 318, the method 300 performs automated reasoning using any one or more of the machine-executable algorithms, rules, templates, patterns, and/or models described above, to make inferences about the specific context of the mobile user in the current situation. That is, the method 300 makes determinations as to what the user may be doing and/or why they might be in the current situation, using automated artificial intelligence-based inference algorithms and/or other similarly suitable techniques, at block 318... for instance, the method 300 may reason that it is more likely that the user's objective at the shopping mall is to purchase a birthday present, based on calendar information, recently sent or received messages (e.g., a social-media wall post of “Happy Birthday!”), or a recently received invitation generated by a web-based or otherwise automated invitation service (e.g., EVITE)" [0094]); and
select the option from amongst the multiple options to be the target activity based on the information and the cognitive and context data ("In some embodiments, the monitoring module 112 includes a context learning sub-module (“learning module”) 114. The learning module 114 observes, in an automated fashion, the real-time inputs 116, the stored user-specific information 118, the operation of the inference engine 110 in applying the knowledge base 130 to generate current context inferences over time, and the user's explicit and/or implicit responses to system-generated candidate actions. The learning module 114 applies artificial intelligence-based machine learning algorithms to continuously improve the knowledge base 130, adapt the knowledge base 130 to the mobile user's personal schedule, routine, or rhythm of activity, and to allow the system 100 to improve its ability to offer personalized, timely and helpful candidate actions to the user at appropriate times and using appropriate presentation methods." [0080]).

Regarding Claim 18,
The Nitz/Wirth combination teaches the method of claim 14.  Nitz further teaches determine a state of a user based on at least one of the plurality of options, the optimized plurality of options, the target activity, and the resources ("a method for automatically inferring a user-specific current context with a mobile electronic device includes receiving one or more real-time inputs from one or more sources, at the mobile electronic device; applying an activity knowledge base to determine a current situation based on the one or more real-time inputs and stored user-specific information from a plurality of software applications; and using automated reasoning to infer a user-specific context of the current situation from a plurality of possible contexts based on the one or more real-time inputs and the user-specific information from a plurality of software applications." [0004]);
indicate a responsive action to be taken based on the state of the user, plurality of options, the optimized plurality of options, the target activity, and the resources ("The action generator module 122 may then generate an alert that tells the user that the vehicle needs gas, and may interface with the vehicle's navigation system to execute a search algorithm using GPS data to locate the nearest gas station. The execution/presentation module 124 may then communicate with the vehicle's navigation system so that the vehicle navigation system displays a map or driving directions to the gas station. On the other hand, if the user does not have any trips planned in the near future (as determined by the inference engine 110 based on stored information 118), the inference engine 110 may infer that the need to find a gas station is not urgent. In that case, the action generator module 122 may simply generate a notification indicating the number of miles or kilometers until the gas tank is empty." [0089]; generating an alert or generating a notification of the number of miles teaches the responsive action);
provide a response based on the responsive action, the plurality of options, the optimized plurality of options, the target activity, and the resources ("The action generator module 122 may then generate an alert that tells the user that the vehicle needs gas, and may interface with the vehicle's navigation system to execute a search algorithm using GPS data to locate the nearest gas station. The execution/presentation module 124 may then communicate with the vehicle's navigation system so that the vehicle navigation system displays a map or driving directions to the gas station. On the other hand, if the user does not have any trips planned in the near future (as determined by the inference engine 110 based on stored information 118), the inference engine 110 may infer that the need to find a gas station is not urgent. In that case, the action generator module 122 may simply generate a notification indicating the number of miles or kilometers until the gas tank is empty." [0089]; executing a search algorithm using GPS data to locate the nearest gas station teaches providing a response based on the responsive action); and
identify a reward to be provided based on the responsive action, the plurality of options, the optimized plurality of options, the target activity, and the resources on activity of the user ("The action generator module 122 may then generate an alert that tells the user that the vehicle needs gas, and may interface with the vehicle's navigation system to execute a search algorithm using GPS data to locate the nearest gas station. The execution/presentation module 124 may then communicate with the vehicle's navigation system so that the vehicle navigation system displays a map or driving directions to the gas station. On the other hand, if the user does not have any trips planned in the near future (as determined by the inference engine 110 based on stored information 118), the inference engine 110 may infer that the need to find a gas station is not urgent. In that case, the action generator module 122 may simply generate a notification indicating the number of miles or kilometers until the gas tank is empty." [0089]; preventing the vehicle from running out of gas teaches identifying a reward).

Regarding Claim 19,
The Nitz/Wirth combination teaches the method of claim 14.  Nitz further teaches model the user as a data point based on a location, nearest-neighbor, optimal controls, the plurality of options and the resources; associate the data point with the cognitive and context data; combine data points for users to form groups of the users; and determine a cognitive and context dataset containing various options based on the plurality of options, the optimized plurality of options, the target activity, and the resources for a group of users of which the user is a member ("Initially, when a person first begins using a mobile device equipped with the system 100, the templates 132, rules 134, and patterns 136 are general in nature and based on determinations that have been previously made (through, e.g, historical data, research, crowd-sourcing techniques, etc.) about activities that are considered normal or typical for a relevant population of users. These “default” templates, rules, and patterns may be defined at any one or more levels of granularity. For example, in some embodiments, the default templates, rules, and patterns may be determined according to a broad population of mobile device users, while in other embodiments, the defaults may be set according to the user's geographic location, age, gender, ethnicity, or any combination of these and/or other pertinent factors." [0058]-[0059]; "Some aspects of the user activity knowledge base 732, 760 that may be stored at other devices include activity rules, patterns or templates that may have applicability to a broader population of users, and which the user has agreed may be shared with others." [0125]).

Regarding Claim 20,
The Nitz/Wirth combination teaches the method of claim 14.  Nitz further teaches to store current activity data associated with the cognitive and context data (FIG. 1, Real-Time Inputs 116, User Activity Knowledge Base 130; FIG. 1, Real-Time Inputs 116, Stored User-Specific Information 118, User Activity Knowledge Base 130; Activity Rules 134, Activity Patterns 136, Contextual Model 142).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126